Citation Nr: 1214914	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include dermatitis and blackheads.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for allergic conjunctivitis.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

7.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.  
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of the hearing is associated with the claims files. 

The issues of entitlement to service connection for allergic conjunctivitis, dermatitis with blackheads, and allergic rhinitis, and entitlement to increased ratings for bilateral lower extremity peripheral neuropathy and diabetes mellitus with retinopathy, are addressed in the REMAND that follows the ORDER section of this decision.

FINDING OF FACT

Peripheral neuropathy of the upper extremities is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a February 2010 letter, prior to the April 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In addition, the Veteran was afforded an appropriate VA examination in March 2010.  

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Service connection is also granted for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The STRs are negative for evidence of peripheral neuropathy of the upper extremities, and the Veteran has not contended otherwise.  

A review of the post-service medical evidence shows that the Veteran reported first experiencing numbness of the upper extremities in the 1980s.  Records from that time frame have not been identified or provided by the Veteran.  In the late-2000s, the Veteran was first clinically diagnosed with bilateral carpal tunnel syndrome with peripheral neuropathy, and possible herpetic neuritis.  At that time, the Veteran had reported a 10-year history of burning and tingling on the bottoms of his hands.  He also endorsed nighttime numbness.  The VA outpatient treatment records show treatment for a painful herpetic outbreak on the Veteran's right middle finger.  The Veteran contends that this was due to an injury to the finger near the nail and he does not have herpetic neuritis.  There are no clinical records showing that the Veteran's complaints in the upper extremities are attributable to his service-connected diabetes mellitus.  

The Veteran was afforded a VA peripheral nerves examination in March 2010, during which he reported a history of numbness, tingling, and burning of both hands.  The examiner noted the Veteran's clinical history of peripheral neuropathy of the upper extremities due to carpal tunnel syndrome, and herpetic neuritis.  The examiner found decreased light touch and pain sensation in the upper extremities, but was unable to state the affected nerve due to an inconsistent examination.  The examiner diagnosed the Veteran as having bilateral upper extremity carpal tunnel syndrome and herpetic neuritis with upper extremity peripheral neuropathy as the problem associated with the diagnosis.  Following physical examination of the Veteran and review of claims file, the examiner opined that the Veteran's peripheral neuropathy of the upper extremities was less likely than not caused by or the result of his diabetes mellitus.  He indicated that if the Veteran had diabetes mellitus it is extremely mild, and his carpal tunnel syndrome and/or herpetic neuritis was the likely cause of this peripheral neuropathy.  Also, the Veteran's complaints are not typical for diabetic peripheral neuropathy.  The examiner further could not identify any permanent aggravation of peripheral neuropathy of the upper extremities due to his service-connected diabetes mellitus.  

The Board notes that there is no competent evidence of record substantiating the Veteran's claim that his peripheral neuropathy of the upper extremities was caused or chronically worsened by his service-connected diabetes mellitus. 

In this regard, the Board acknowledges that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of correspondence from the Veteran, as well as Veteran's testimony at the hearing before the undersigned.  The Board has also considered the Veteran's testimony that he does not have herpetic neuritis.  Although the Veteran might sincerely believe that his peripheral neuropathy of the upper extremities is related to his diabetes mellitus, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Veteran did not have a peripheral neuropathy of the upper extremities in active service or until nearly 40 years following his separation from active service, and the VA examiner reported that the disability was not caused or aggravated by any of his service-connected disabilities and was likely due to his nonservice-connected carpal tunnel syndrome and/or herpetic neuritis.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for peripheral neuropathy of the upper extremities is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for a skin disability, allergic conjunctivitis, and allergic rhinitis, and claims of entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the lower extremities are decided. 

Skin Disability

The Veteran maintains that he first experienced skin problems while serving in Vietnam, and has experienced the same symptoms since.  During his VA outpatient treatment, he reported, amongst other symptoms, dry skin, rashes, itching, papules, blackheads/moles, and open sores.  He has submitted statements from his sister and a former nurse who knew the Veteran at the time he returned from Vietnam, both of whom recalled him returning from Vietnam with skin problems.  

Following a punch biopsy in June 2006, the Veteran was diagnosed as having spongiotic dermatitis with parakeratosis and eosinophils.  In addition, the Veteran has been treating his skin problems with his homemade lotions and creams.  He has also submitted photographs showing the severity of his symptoms.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a skin disability. 

Allergic Conjunctivitis and Allergic Rhinitis

In an April 2010 rating decision, the RO denied service connection for peripheral neuropathy of the upper extremities, allergic conjunctivitis, and allergic rhinitis.  Within one year following the rating decision, the Veteran made multiple submissions to the RO indicating that he believed his claim had been decided improperly.  The RO has interpreted these submissions as a notice of disagreement with the peripheral neuropathy of the upper extremities claim only.  The Veteran even submitted copies of a letter sent to the VA Inspector General, dated in May 2010 and received by the RO in June 2010.  In this letter, the Veteran alleged that errors were made in the outcome of his VA examination and the outcome of his claims for service connection for allergic conjunctivitis and allergic rhinitis.  

Although the Board finds that the document submitted in June 2010 is not wholly clear as to the Veteran's intent, it liberally construes the Veteran's assertions, and finds the document to be a valid notice of disagreement with the denial of service connection for allergic conjunctivitis and allergic rhinitis as well.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Diabetes Mellitus and Peripheral Neuropathy of the Lower Extremities

The Veteran has not been afforded a VA examination in conjunction with his claim for an increased rating for diabetes mellitus with retinopathy.  A December 2005 assessment of diabetes mellitus noted that the Veteran's diabetes mellitus requires an oral hypoglycemic agent and restricted diet for treatment.  Recent VA outpatient treatment records show that the Veteran has diet controlled diabetes mellitus, but uses homemade and herbal remedies to treat it.  The Veteran underwent a peripheral nerves VA examination in March 2010, but it only addressed the upper extremities.  

Given the differing and somewhat contradictory assessments of the Veteran's diabetes mellitus with retinopathy and the lack of examination for peripheral neuropathy of the lower extremities, the Board finds that the Veteran should be afforded a current VA examination to determine their current severity.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  A Statement of the Case on the issues of entitlement to service connection for allergic conjunctivitis and allergic rhinitis should be issued to the Veteran.  The Veteran should be informed of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to either issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

2.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims. 

3.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any skin disorders present during the period of this claim. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to each skin disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  The examiner should keep in mind that the Veteran is presumed to have been exposed to Agent Orange during his military service.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The rationale for each opinion expressed must be provided.

4.  The Veteran should be afforded an examination or examinations by an examiner or examiners with sufficient expertise to determine the current degree of severity of his service-connected diabetes mellitus with retinopathy and peripheral neuropathy of the lower extremities.  The claims folders must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

With respect to diabetes, the appropriate examiner should specifically address whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as a result of his diabetes.  The examiner should indicate whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  The appropriate examiner should specifically identify the manifestations of and functional impairment resulting from the Veteran's retinopathy and peripheral neuropathy of the lower extremities.  

The examiner(s) should also provide an opinion concerning the impact of the service-connected diabetes and peripheral neuropathy of the lower extremities on the Veteran's ability to work.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


